Citation Nr: 1217530	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  08-02 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total rating by reason of individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from December 1967 to December 1969.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2010, a travel board hearing was held before the undersigned in Roanoke, Virginia.  A transcript of the hearing is associated with the Veteran's claims file.

The case was remanded by the Board in August 2010 and February 2011 for consideration of TDIU and to obtain verification from the Social Security Administration (SSA) that the Veteran was no longer employed.  This was accomplished, and has now been returned to the Board.  


FINDINGS OF FACT

1.  Service connection is currently in effect for posttraumatic stress disorder (PTSD), rated 70 percent disabling.  

2.  The Veteran reported that he had four years of high school education and work experience as a laborer and a housing inspector. 

3.  The service-connected disability of PTSD, standing alone, is of such severity as to effectively preclude all forms of substantially gainful employment from January 6, 2010.  



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the requirements for a TDIU were met on January 6, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340. 3.341, 4.16, 4.18, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Because the benefit sought (TDIU) is being granted, there is no reason to further discuss the impact of the VCAA on the matter.  

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is 

sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  When these percentage standards are not met, consideration may be given to entitlement on an extraschedular basis, taking into account such factors as the extent of the service-connected disability, and employment and educational background.  It must be shown that the service-connected disability produces unemployability without regard to advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U. S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis, included by not limited to employment such as a family business or sheltered workshop.  When earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16.  

The Veteran contends that his only service-connected disability of PTSD is sufficient to prevent him from obtaining or retaining substantially gainful employment.  During testimony at the April 2010 Board hearing before the undersigned, the Veteran stated that he had lost his job as a housing inspector because he was unable to maintain all of his necessary certifications.  He stated that this was due to an inability to concentrate sufficiently to obtain the certifications.  This contention is supported by a December 2009 letter from his employer indicating that he was being removed from his position as a housing inspector because he had missed deadlines for obtaining an ICC certification.  

The Board finds that service connection is currently in effect for PTSD, rated 70 percent disabling.  This is the Veteran's only service-connected disability.  


The Board finds that the Veteran reported that he had four years of high school education and work experience as a laborer and a housing inspector.  In the applications for TDIU submitted to the Board, the Veteran indicated that he had four years of high school education and work experience as a housing inspector.  Records received from the SSA show that he also worked as a laborer.  On examination by VA in July 2009, the Veteran reported that he was employed.  At the Board hearing in April 2010, the Veteran testified that he had been terminated from his employment as a housing inspector as of January 5, 2010.  He further testified that he had held this job for nine years.  

The Board finds that the evidence is in relative equipoise on the question of whether the Veteran's service-connected disability of PTSD, standing alone, is shown to be of such severity as to effectively preclude all forms of substantially gainful employment as of January 6, 2010.  The favorable evidence includes a June 2010 memorandum from a VA staff psychiatrist, who opined that the Veteran was no longer able to work due to his PTSD.  It was indicated that work had led to an exacerbation of PTSD symptoms resulting in depression, anxiety, paranoia, anger and confrontation.  The VA examiner assessed that the PTSD symptoms had caused missed days from work due to illness and loss of concentration, which had resulted in job termination.  

In a disability determination performed for the Rehabilitation Service Administration of the District of Columbia, dated in January 2011, numerous symptoms of the Veteran's PTSD were described.  These included decreased psychomotor activity, hallucinations, paranoia, decreased concentration, poor impulse control, and forgetfulness.  The report concluded that the Veteran's mental disability affected concentration and caused the Veteran to be unable to work with others due to exacerbation of his illness.  

Partially favorable evidence includes a February 2011 SSA disability determination that shows the Veteran to be disabled from January 6, 2010 as a result of anxiety disorders and affective disorders, although the determination also reflects physical disability with limitations.  Medical records that accompanied the decision detail the Veteran's psychiatric disability and also note that he had a right hip replacement for which he was prescribed a cane in May 2008.  

The unfavorable evidence includes an examination report by VA in March 2011.  At the examination, the Veteran reported that he had not worked since January 2010.  Mental status evaluation showed that the Veteran had complaints of delusions, hallucinations, suicidal thoughts and ideations, memory loss, panic attacks, depression, and sleep impairment.  Additional symptoms of PTSD noted included feelings of helplessness, persistent reexperiencing of stressful events, avoidance of stimuli associated with past trauma, poor sleep, irritability, startle response and hypervigilance.  The diagnoses were PTSD and depression.  The Veteran's Global Assessment of Functioning (GAF) score was noted to be 52.  The VA examiner assessed that the impact of the Veteran's PTSD on employment was mild to moderate and that the Veteran was not unemployable.  

In a February 2012 memorandum, the VA psychiatrist who submitted the June 2010 statement previously reported noted that the Veteran had been unable to work as a result of PTSD.  It was reported that the Veteran's work had led to an exacerbation of the PTSD symptoms, including an increase in depression, anxiety, paranoia, anger and confrontations, and loss of concentration that had led to his being unable to perform his duties.  The symptoms persisted despite medication, treatment, and group therapy.  The opinion was that the PTSD symptoms had led to the Veteran being unemployable.  

There are opposing opinions regarding the Veteran's unemployability that place the question of the Veteran's employability in relative equipoise.  The record shows that the Veteran was terminated from employment as of January 6, 2010.  There are two opinions by VA examiners regarding the impact of the Veteran's PTSD on his employability.  A VA staff psychiatrist stated that the Veteran was unemployable as a result of PTSD.  On the other hand, a VA examiner in March 2011 assessed the impact of the Veteran's PTSD to have only mild to moderate impact on his employability.  In addition, there is the finding of SSA that the Veteran became unemployable on January 6, 2010 due primarily to psychiatric symptoms, though noting some physical limitations.  While decisions of SSA are not binding on the Board, it is significant evidence, particularly when the primary disabilities listed as causing unemployability are the Veteran's psychiatric symptoms.  While it was noted on examination that the Veteran had undergone a total hip replacement for which he was prescribed a cane in May 2008, the Board notes that the Veteran was able to maintain his employment as a housing inspector for over 18 months despite this physical impairment.  For these reasons, the Board finds that, with the resolution of reasonable doubt, TDIU is warranted for the period from January 6, 2010.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


